Citation Nr: 0821059	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss as due 
to an in-service head injury.

2.  Entitlement to service connection for impaired vision as 
due to an in-service head injury.

3.  Entitlement to service connection for loss of a sense of 
smell as due to an in-service head injury.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disability as due to an undiagnosed illness.

6.  Entitlement to service connection for mood swings as due 
to an undiagnosed illness.

7.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1984 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied, in pertinent part, the 
veteran's claims of service connection for hearing loss, 
impaired vision (characterized as vision problems), and a 
loss of a sense of smell, each as due to a head injury, and 
also denied the veteran's claims of service connection for 
fatigue, a gastrointestinal disability, mood swings, and 
memory loss, each as due to an undiagnosed illness.  The 
veteran disagreed with this decision in February 2005.  He 
perfected a timely appeal in June 2005 and requested a Travel 
Board hearing, which was held at the RO in December 2005.  

In March 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The issue of service connection for impaired vision as due to 
an in-service head injury must be remanded again to the 
RO/AMC.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.  VA will notify 
the veteran if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records show service in 
Southwest Asia during the Persian Gulf War.

3.  The veteran does not currently experience any hearing 
loss which could be attributed to active service, to include 
an in-service head injury.

4.  The veteran's claimed loss of a sense of smell is not 
related to active service, to include an in-service head 
injury, and is not a disability for VA compensation purposes.

5.  The veteran's chronic fatigue is related to active 
service.

6.  The veteran's gastrointestinal disability is not related 
to active service and has been attributed to a known clinical 
diagnosis.

7.  The veteran's complaints of mood swings and memory loss 
are not disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran's claimed hearing loss was not incurred in 
active service nor was it caused by an in-service head 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310, (2007).

2.  The veteran's claimed loss of a sense of smell was not 
incurred in active service nor was it caused by an in-service 
head injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, (2007).

3.  The veteran's chronic fatigue was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2007).

4.  A gastrointestinal disability was not incurred in active 
service nor was it caused by an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

5.  The veteran's claimed mood swings were not incurred in 
active service nor were they caused by an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2007).

6.  The veteran's claimed memory loss was not incurred in 
active service nor was it caused by an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and November 2004 and in March 
2007, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claims.  The March 2007 letter also advised 
the veteran to submit evidence that his claimed disabilities 
had not been attributed to known clinical diagnoses.  In 
addition, the veteran was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for the 
veteran's claimed hearing loss, impaired vision, or for a 
loss of a sense of smell, each as due to an in-service head 
injury.  The evidence also does not support granting service 
connection for a gastrointestinal disability, mood swings, 
and for memory loss, each as due to an undiagnosed illness.  
By contrast, the evidence supports granting service 
connection for chronic fatigue as due to an undiagnosed 
illness.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board observes that, although complete content-complying 
VCAA notice was not provided prior to the January 2005 rating 
decision which denied the benefit sought on appeal, VCAA 
notice is not required with respect to the veteran's claims 
of service connection for a loss of a sense of smell, as due 
to a head injury, and for mood swings and memory loss, each 
as due to an undiagnosed illness, because these claims cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that, where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  In this case, the 
veteran is seeking service connection for symptoms-a loss of 
a sense of smell, mood swings, and memory loss-and not for 
any underlying disability.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Pursuant to the Board's March 2007 remand, additional notice 
of the five elements of a service-connection claim was 
provided in March 2007 and in January 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
complete content-complying VCAA notice was not provided prior 
to the initial RO decision denying the benefits sought on 
appeal, all of the veteran's claims were readjudicated in a 
Supplemental Statement of the Case issued in November 2007 
after all VCAA notice had been provided.  Thus, there has 
been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  In May 2008, the AMC forwarded 
to the Board additional evidence submitted by the veteran to 
the RO in April 2007.  Although the reason for the AMC's 
13-month delay in forwarding this evidence to the Board is 
not clear, a review of the evidence submitted by the veteran 
in April 2007 shows that it consists of duplicate copies of 
in-service treatment records for a head injury (discussed 
below).  The veteran also identified additional private 
treatment records on a VA Form 21-4142; however, as these 
records relate to treatment for the veteran's acknowledged 
in-service head injury and not to any of the veteran's 
claimed service-connected disabilities, the Board finds that 
another remand to obtain these records is not required.  VA 
also has provided the veteran with examinations addressing 
the contended causal relationship between his claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred hearing loss, impaired 
vision, and a loss of a sense of smell following an in-
service head injury.  He also contends that he incurred 
fatigue, a gastrointestinal disability, mood swings, and 
memory loss as a result of an undiagnosed illness during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in September 1983.  Clinical evaluation 
was normal.  His pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
15
LEFT
20
10
10
20
20

In June 1988, the veteran struck his head on a rock while 
swimming.  After the wound was irrigated and sutured, 
erythema and drainage began 2 days later.  The veteran's 
medical history was unremarkable.  Physical examination 
showed a V-shaped laceration in the mid-forehead that was 
currently sutured with some serous fluid draining and a 
minimal amount of erythema.  The veteran's head wound was 
irrigated and drained.  The diagnosis was infected head 
wound.

On the authorized audiological evaluation in January 1989, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
0
15
10

It was noted that the veteran was exposed routinely to 
hazardous noise and that he had been issued earplugs.

On periodic physical examination in January 1991, the 
veteran's medical history included a closed head injury in 
June 1988.  Clinical evaluation was normal.  The veteran's 
vision was 20/25 in the right eye and 20/20 in the left eye.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
0
15
10

On outpatient treatment later in January 1991, the veteran 
complained of vomiting and diarrhea that had lasted for 
3 days.  Objective examination showed positive bowel sounds 
in all 4 quadrants without mucous or tenderness.  The 
assessment was gastroenteritis.

At the veteran's separation physical examination in September 
1993, his medical history included a head injury in June 
1988.  Clinical evaluation was normal.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
0
20
10

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was medical non-commissioned 
officer (NCO).  His medals included Expert Field Medical 
Badge, two Southwest Asia Service Medals, the Defense of 
Saudi Arabia Medal, and the Liberation and Defense of Kuwait 
Medal.  The veteran's military education included a medical 
NCO course and an emergency medical technician (EMT) course.  
In April 2004, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), confirmed that the veteran had served 
in Southwest Asia between February 11, 1991, and May 5, 1991.

On VA outpatient treatment in May 2004, the veteran's 
complaints included easy fatigability in the last few months.  
He denied any change in his hearing.  He had diarrhea 2 to 
3 times a day on occasion but denied any blood in the stool, 
any diagnosis of irritable bowel syndrome, or any 
accompanying gastrointestinal problems.  He reported feeling 
more fatigued and recent onset of irritability.  The veteran 
reported further that he served in Operation Desert Storm and 
was a medic in Honduras.  Physical examination showed gray 
and intact tympanic membranes and soft, smooth bowel sounds.  

In November 2004, the veteran's complaints included 
generalized fatigue.  The veteran still was chronically 
stressed and fatigued.  He had some stress related to his 
employment and currently was unemployed.  Physical 
examination showed patent ear canals, a soft, non-tender 
abdomen, and active bowel sounds.

In December 2004, the veteran was treated for a frontal brain 
tumor.  He had a frontal craniotomy for a mucocele.  

On VA outpatient treatment later in December 2004, the 
veteran's complaints included a decreased sense of smell for 
about a year.  The veteran's history included a head injury 
after diving on to some rocks with extensive frontal scalp 
lacerations in 1988 but without loss of consciousness.  
Physical examination showed a preserved sense of smell.  A 
frontal mass on a recent computerized tomography (CT) scan 
was noted.  The VA examiner stated that a magnetic resonance 
imaging (MRI) scan showed an enhancing inhomogeneous mass 
filling out the frontal sinus and compressing the frontal 
lobes with no edema and extrinsic to the brain.  "This might 
be a mucocele."

In February 2005, the veteran reported that he was doing well 
with no headaches.  He was status-post bi-coronal craniotomy 
with frontal sinus exenteration and anterior fossa floor 
repair for mucocele.  He also had a known left trigeminal 
neoplasm that was likely Schwannoma.

In July 2005, the veteran's complaints included hearing loss 
in his left ear.  He recently had been re-employed.  His 
history included a mucous cyst which was removed through a 
bi-frontal craniotomy.  Physical examination showed a soft, 
non-tender abdomen and active bowel sounds.  The assessment 
included some hearing deficits secondary to a status-post bi-
frontal craniotomy.

On VA mental disorders examination in June 2007, the veteran 
complained of mood swings and memory loss.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported that his in-service 
duties included training as a combat medic and work in a 
ground ambulance crew in Iraq during Operation Desert Storm.  
Mental status examination of the veteran showed normal 
speech, no hallucinations or delusions, no formal thought 
disorder, no suicidal plan or intent, and full orientation.  
The VA examiner stated that there was no clear evidence from 
the veteran's history or medical records that his reported 
symptoms were related to his brain tumor surgery or any in-
service events.  "He does not show any significant memory 
loss on exam and is functioning well at work at this time and 
I do not see that is an issue.  He also does not show 
evidence of mania or significant mood swings."  The VA 
examiner also stated that the veteran's chronic depression 
had its onset in early life and was not related to active 
service.  This examiner concluded that it was less likely 
than not that the veteran's depression was related to active 
service or to his diagnosed brain tumor.  The diagnosis was 
dysthymia.

On VA neurological disorders examination in June 2007, the 
veteran's complaints included a loss of a sense of smell, 
chronic fatigue, and chronic diarrhea and abdominal cramps.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported that he 
could not perceive smell when he kept objects near to his 
nose and that his chronic fatigue symptoms was worsening 
progressively.  He denied any chronic diffuse body, muscle, 
or joint pain associated with fatigue.  After moderate 
exertion, he experienced more weakness and fatigue which 
lasted more than 24 hours.  He was employed full-time.  The 
veteran also reported having 5 to 6 small, watery, loss 
stools per day with no mucus, pus, or hematemesis.  He denied 
any blood in the stool or melena associated with frequent 
abdominal cramps, any upper gastrointestinal bleeding, 
nausea, vomiting, or abdominal pain.  Physical examination 
showed a benign oropharynx, no tenderness over the paranasal 
sinuses, benign ears, intact tympanic membranes, no ear 
congestion, discharge, or cerumen, normal hearing of speech 
at conversational tone in both ears, a flabby, soft, non-
tender abdomen, normal bowel sounds with no masses, hernia, 
guarding, rigidity, or rebound tenderness, no typical tender 
points related to fibromyalgia, no muscle wasting or atrophy, 
normal muscle power, and no tenderness, redness, warmth, or 
crepitus of the peripheral joints.  Regular smells (coffee 
and mint) were perceived without much problem (tested by 
keeping near the nose).  The diagnoses included a loss of a 
sense of smell by history which was most likely related to 
the left front sinus mucocele and not likely related to 
active service, and chronic fatigue of unknown etiology which 
was not likely related to active service or an undiagnosed 
illness, and irritable bowel syndrome by history which was 
not likely related to active service.

On VA audiological examination in June 2007, the veteran 
reported in-service noise exposure to firing ranges, service 
in an Airborne infantry unit, and helicopters.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  This examiner stated that the 
veteran's enlistment and separation physical examinations 
showed normal hearing bilaterally.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
0
5
0
5
20

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The veteran's hearing was within normal limits 
bilaterally.  The VA examiner opined that the veteran still 
had normal hearing bilaterally and no hearing loss was 
evident bilaterally.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for hearing 
loss as due to a head injury.  The Board acknowledges that 
the veteran incurred a head injury in June 1988 during active 
service.  As the VA examiner noted in June 2007, however, the 
veteran's hearing was within normal limits at both his 
enlistment and separation physical examinations.  The veteran 
also was not treated for hearing loss at any time during 
active service or within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309.  It appears that the veteran first 
sought treatment for hearing loss in July 2005, or almost 
12 years after his separation from service in October 1993, 
when he complained of hearing loss in the left ear.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Following VA examination in July 2005, the diagnoses included 
some hearing deficits which were secondary to a post-service 
craniotomy in December 2004.  VA neurological examination in 
June 2007 showed normal conversational hearing.  Critically, 
following a review of the veteran's claims file and an 
audiological examination in June 2007, the VA examiner 
determined that the veteran still had normal hearing 
bilaterally and no hearing loss was present.  Indeed, the 
veteran's auditory thresholds in June 2007 do not constitute 
impaired hearing for VA compensation purposes.  See 38 C.F.R. 
§ 3.385.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

Additional evidence in support of the veteran's service 
connection claim for hearing loss is his own lay assertions 
and December 2005 Travel Board hearing testimony.  Lay 
persons normally are not competent to opine on medical 
matters such as the etiology of medical disorders.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, 
the record indicates that the veteran served as a medical NCO 
and received specialized education, training, or experience 
during active service as a medical NCO and an EMT which might 
qualify him to provide an opinion on this matter.  Any 
opinion relating the veteran's claimed hearing loss to his 
in-service head injury is outweighed, however, by the 
preponderance of the contemporaneous medical evidence showing 
no evidence of a current hearing loss disability which could 
be attributed to active service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
loss of a sense of smell as due to a head injury.  Again, the 
Board acknowledges the veteran's in-service head injury.  
There is no evidence in the veteran's service medical 
records, however, that he complained of or was treated for a 
loss of a sense of smell at any time during active service.  
Following service separation, it appears that the veteran 
first sought treatment for a loss of a sense of smell in 
December 2004, or more than 11 years after his service 
separation in October 1993; however, at that time, physical 
examination showed a preserved sense of smell.  See Maxson, 
230 F.3d at 1333.  

The veteran also had a frontal craniotomy for a mucocele in 
December 2004.  In February 2005, the veteran was status-post 
bi-coronal craniotomy with frontal sinus exenteration and 
anterior fossa floor repair for mucocele.  On VA neurological 
disorders examination in July 2007, regular smells were 
perceived without much problem and the diagnoses included a 
loss of a sense of smell by history which was most likely 
related to the left front sinus mucocele and not likely 
related to active service.  None of these examiners 
attributed the veteran's claimed loss of a sense of smell to 
his in-service head injury.  As noted, the presence of a mere 
symptom alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

Although the veteran has contended that his claimed loss of a 
sense of smell is related to active service, and although he 
was trained as a medical NCO and an EMT during active 
service, the veteran's opinion relating this claimed 
disability to active service is outweighed by the medical 
evidence showing no current disability due to a loss of a 
sense of smell which could be attributed to active service.  
See Bostain, 11 Vet. App. at 127, and Routen, 10 Vet. App. 
at 186.  

The Board further finds that the preponderance of the 
evidence supports granting service connection for chronic 
fatigue as due to an undiagnosed illness.  The veteran was 
not treated for chronic fatigue during active service.  After 
his service separation, the veteran complained of easy 
fatigability on VA outpatient treatment in May and in 
November 2004.  Following VA examination in June 2007, 
although the VA examiner determined that the veteran's 
chronic fatigue was not related to active service, this 
examiner also determined that the veteran's chronic fatigue 
was of unknown etiology and was not attributed to any 
diagnosed disability.  Accordingly, because the veteran's 
chronic fatigue has not been attributed to a known clinical 
diagnosis, the Board finds that service connection for 
chronic fatigue as due to an undiagnosed illness is 
warranted.  See 38 C.F.R. § 3.317.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
gastrointestinal disability as due to an undiagnosed illness.  
The veteran was treated for gastroenteritis during active 
service in January 1991, before he left for Persian Gulf War 
service in February 1991.  The veteran's gastroenteritis, 
however, was resolved by his separation from service as 
clinical evaluation at separation was normal.  The evidence 
does not establish service connection for a gastrointestinal 
disability because there is no competent medical evidence, 
including a medical nexus opinion, linking this complaint to 
an incident or finding recorded during active service.  
Following service, it appears that the veteran first sought 
treatment for a gastrointestinal disability in June 2007, or 
more than 13 years after service separation in October 1993, 
when he complained of chronic diarrhea and abdominal cramps.  
See Maxson, 230 F.3d at 1333.  On VA examination in June 
2007, the veteran denied any abdominal pain or upper 
gastrointestinal bleeding.  Physical examination showed a 
normal abdomen and bowel sounds with no tenderness.  The VA 
examiner concluded that the veteran's irritable bowel 
syndrome by history was not related to active service.  
Although the Board acknowledges that the veteran continues to 
complain of an unspecified gastrointestinal disability, there 
is no objective medical evidence linking the veteran's 
irritable bowel syndrome to an incident of or finding 
recorded during active service.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's gastrointestinal disability because this 
complaint has been attributed to a known clinical diagnosis.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  As noted, in June 2007, the 
VA examiner diagnosed irritable bowel syndrome by history 
which was not related to active service.  Finally, the 
veteran's opinion relating his gastrointestinal disability to 
an undiagnosed illness is outweighed by the contemporaneous 
medical evidence, including service medical records, showing 
that his one in-service episode of gastroenteritis occurred 
prior to his Persian Gulf deployment and was resolved at his 
separation from service and by the VA examiner's opinion in 
June 2007 which concluded that the veteran's irritable bowel 
syndrome was not related to active service.  See Bostain, 11 
Vet. App. at 127, and Routen, 10 Vet. App. at 186.

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for mood swings and for memory loss, each as due 
to an undiagnosed illness.  As noted elsewhere, it appears 
that the veteran is seeking service connection for symptoms-
mood swings and memory loss- rather than any underlying 
disability manifested by either of these symptoms.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The service medical records show no complaints of or 
treatment for either the veteran's claimed mood swings or 
memory loss.  The veteran first complained of mood swings on 
VA outpatient treatment in May 2004, or almost 10 years after 
service separation, when he reported recent onset of 
irritability.  See Maxson, 230 F.3d at 1333.  He also 
reported chronic stress due to unemployment in November 2004.  
Critically, on VA mental disorders examination in June 2007, 
after reviewing the veteran's claims file and noting his 
complaints of mood swings and memory loss, the VA examiner 
found that that there was no clear evidence from the 
veteran's history or medical records that his reported 
symptoms were related to active service.  Specifically, this 
examiner stated,"[The veteran] does not show any significant 
memory loss on exam and is functioning well at work at this 
time and I do not see that is an issue.  He also does not 
show evidence of mania or significant mood swings."  This 
examiner also stated that the veteran's chronic depression 
was not related to active service.  Although the Board 
acknowledges that the veteran continues to complain of mood 
swings and memory loss, there is no objective medical 
evidence that the veteran currently experiences any 
disability as a result of either of these claimed symptoms 
which could be related to an incident of or finding recorded 
during active service.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed mood swings and memory loss because 
these complaints have been attributed to a known clinical 
diagnosis.  VAOPGCPREC 8-98 (Aug. 3, 1998).  As noted, in 
June 2007, the VA examiner diagnosed dysthymia which was not 
related to active service.  Finally, the veteran's opinion 
relating either his claimed mood swings or memory loss to an 
undiagnosed illness is outweighed by the contemporaneous 
medical evidence, including service medical records, showing 
no complaints of or treatment for either of these claimed 
symptoms during active  service and by the VA examiner's 
opinion in June 2007 which concluded that the veteran's 
dysthymia was not related to active service.  See Bostain, 11 
Vet. App. at 127, and Routen, 10 Vet. App. at 186.

 
ORDER

Entitlement to service connection for hearing loss and for a 
loss of a sense of smell, each as due to a head injury, is 
denied.

Entitlement to service connection for chronic fatigue as due 
to an undiagnosed illness is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for a gastrointestinal 
disability, mood swings, and for memory loss, each as due to 
an undiagnosed illness, is denied.


REMAND

In its March 2007 remand, the Board requested that the RO 
schedule the veteran for updated VA examination to determine 
the nature and extent of his claimed impaired vision.  
Specifically, the Board requested that the examiners 
determine whether the veteran's claimed impaired vision "at 
least as likely as not had its onset in service or is 
causally related to any incident of service including the 
veteran's head injury in service in June 1988."  The RO/AMC 
correctly requested that the VA examiner provide this opinion 
when it completed a VA examination request in May 2007.  
Unfortunately, however, a review of the veteran's June 2007 
eye examination does not contain the requested opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the Veterans 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The RO/AMC correctly instructed the VA examiner to 
provide the opinion requested in the Board's March 2007 
remand.  It was error, however, for the RO/AMC to re-certify 
this appeal to the Board in April 2008 without reviewing the 
June 2007 VA eye examination report to determine if it 
complied with the Board's March 2007 remand instructions.  
Given this error, and given that the June 2007 VA eye 
examination report did not comply with the Board's March 2007 
remand instructions, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA Medical 
Center in Detroit, Michigan, Arlene Gold, 
O.D., if available, for an addendum to the 
June 18, 2007, VA eye examination report.  
Specifically, and as requested in the 
Board's March 2007 remand, this examiner 
should state whether the veteran's 
impaired vision at least as likely as not 
had its onset in service or is causally 
related to any incident of service 
including the veteran's head injury in 
service in June 1988.

2.  If, and only if, Arlene Gold, O.D., is 
not available, then schedule the veteran 
for VA eye examination for the purpose of 
determining the current nature and 
etiology of his impaired vision.  The 
claims file must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed eye disability is 
related to active service or any incident 
of such service, including the veteran's 
head injury in June 1988.

3.  Thereafter, readjudicate the claim of 
service connection for impaired vision, to 
include as due to a head injury or an 
undiagnosed illness.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


